NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            25-SEP-2020
                                            09:11 AM

                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


       DANE S. FIELD, TRUSTEE OF THE BANKRUPTCY ESTATE OF
            ALOHA SPORTS INC., Plaintiff-Appellant, v.
          THE NATIONAL COLLEGIATE ATHLETIC ASSOCIATION,
        an unincorporated association, Defendant-Appellee


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                    (CIVIL NO. 1CC061001832)


                 ORDER GRANTING MOTION TO DISMISS
    (By:   Chan, Presiding Judge, Hiraoka and Wadsworth, JJ.)
           Upon consideration of the motion to dismiss appeal
filed by Defendant-Appellee National Collegiate Athletic
Association (NCAA) on August 29, 2020 (Motion to Dismiss); the
memorandum in opposition filed by Plaintiff-Appellant Dane S.
Field, Trustee of the Bankruptcy Estate of Aloha Sports, Inc.
(Field) on September 18, 2020; and the record; it appears we lack
jurisdiction over Field's appeal from the First Circuit Court's
June 16, 2020 order granting the NCAA's motion to exclude Field's
expert witness (Interlocutory Order), because no final judgment
has been entered by the circuit court and none of the exceptions
to the final judgment requirement apply.
           A party cannot obtain appellate review of a trial
court's interlocutory orders in a civil case under Hawaii Revised
Statutes (HRS) § 641-1(a) (2016), until the trial court has
reduced its dispositive rulings to an appealable, final judgment
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

under Rule 58 of the Hawai#i Rules of Civil Procedure (HRCP).
See Jenkins v. Cades Schutte Fleming & Wright, 76 Hawai#i 115,
119, 869 P.2d 1334, 1338 (1994) ("An appeal may be taken from
circuit court orders resolving claims against parties only after
the orders have been reduced to a judgment and the judgment has
been entered in favor of and against the appropriate parties
pursuant to HRCP [Rule] 58[.]").       "[B]ased on Jenkins and HRCP
Rule 58, an order is not appealable, even if it resolves all
claims against the parties, until it has been reduced to a
separate judgment."   Carlisle v. One (1) Boat, 119 Hawai#i 245,
254, 195 P.3d 1177, 1186 (2008) (emphasis added).       The circuit
court has not resolved all claims against all parties and has not
yet entered an appealable final judgment.
          Further, the Interlocutory Order does not satisfy any
of the exceptions to the final judgment requirement.          It is not a
collateral order under the collateral order doctrine.          See Greer
v. Baker, 137 Hawai#i 249, 253, 369 P.3d 832, 836 (2016).         It
does not allow immediate execution against an interest in real
property under the Forgay doctrine. Id.   The circuit court has
not allowed an interlocutory appeal under HRS § 641-1(b).
          Therefore, IT IS HEREBY ORDERED that the Motion to
Dismiss is granted, and the appeal is dismissed for lack of
appellate jurisdiction.
          DATED:   Honolulu, Hawai#i, September 25, 2020.

                                       /s/ Derrick H.M. Chan
                                       Presiding Judge

                                       /s/ Keith K. Hiraoka
                                       Associate Judge

                                       /s/ Clyde J. Wadsworth
                                       Associate Judge




                                   2